CLD-086                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3561
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                          SERGIO LEON RIOS RENDON,
                                             Appellant
                      ____________________________________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Criminal No. 99-cr-00226-002)
                       District Judge: Honorable J. Curtis Joyner
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    January 13, 2011

               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                            (Opinion filed :January 26, 2011)
                                       _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Sergio Leon Rios Rendon, a federal prisoner proceeding pro se, appeals from the

United States District Court for the Eastern District of Pennsylvania’s order dismissing

his motion for a reduction in sentence. Because his appeal presents no substantial
question, we will summarily affirm the district court’s order. See 3d Cir. L.A.R. 27.4;

I.O.P. 10.6.

                                             I.

       In May 2001, Rios Rendon was sentenced to 210 months in prison after pleading

guilty to conspiring to distribute more than five kilograms of cocaine, in violation of 21

U.S.C. § 846. The district court denied Rios Rendon’s request for a minor-role offense

level reduction under United States Sentencing Guideline § 3B1.2, and a reduction under

the safety-valve provision under Sentencing Guideline § 5C1.2. The district court

determined, and this Court later affirmed, that Rios Rendon was not eligible for such

adjustments because the record established that he was responsible for the distribution of

approximately 800 kilograms of cocaine and that he “failed to give a full, forthright

account of his involvement in the conspiracy.” United States v. Rendon, 41 F. App’x

527, 530 (3d Cir. 2002). The Sentencing Guideline range for his sentence was 188-to-

210 months in prison, and the statutory maximum was forty years in prison.

       In 2010, Rios Rendon filed in the district court a motion for sentencing relief

under 18 U.S.C. § 3582(c), arguing that: (1) Amendment 591 to the Sentencing

Guidelines invalidated the process by which the district court calculated his sentence and,

accordingly, requires that he be resentenced; and (2) Amendment 503 to the Sentencing

Guidelines, which provides that a defendant is not responsible for conduct of other co-

conspirators prior to his joining the conspiracy, requires that he be resentenced. The

district court denied Rios Rendon’s motion as frivolous. He now appeals.
                                             2
                                            II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court’s

interpretation of the Sentencing Guidelines, including amendments, de novo. United

States v. Mateo, 560 F.3d 152, 154 (3d Cir. 2009). A court’s ultimate decision whether to

grant or deny a defendant’s motion under 18 U.S.C. § 3582(c)(2) is reviewed for abuse of

discretion. Id. We may affirm on any ground supported by the record. Kabakjian v.

United States, 267 F.3d 208, 213 (3d Cir. 2001).

       Under 18 U.S.C. § 3582(c)(2), a court may reduce an imposed sentence based on a

subsequent amendment to the Sentencing Guidelines, if the amendment is named in the

policy statement, § 1B1.10. See United States v. McBride, 283 F.3d 612, 614 (3d Cir.

2002). Rios Rendon seeks relief pursuant to Amendments 591 and 503 to the Sentencing

Guidelines. Amendment 591 became effective on November 1, 2000, and Amendment

503 became effective on November 1, 1994. U.S.S.G. App. C, Amend. 503 (effective

Nov. 1, 1994); U.S.S.G. App. C, Amend. 591 (effective Nov. 1, 2000). Rios Rendon was

sentenced in May 2001. Accordingly, because both amendments were already in effect

when Rios Rendon was sentenced, neither supports a motion under 18 U.S.C. § 3582(c).

       For these reasons, we conclude that this appeal presents “no substantial question,”

3d Cir. I.O.P. 10.6, and we will therefore summarily affirm the district court’s judgment.




                                             3